DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/7/2022 has been entered.
 
Response to Amendment
Applicant's amendment dated November 7, 2022 has been entered.  Claims 1, 2, and 20 have been amended.  

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurewitz, US PG Pub 2014/0365334 A1 (hereafter “Hurewitz”), previously cited.

Regarding claim 1, Hurewitz discloses an information processing apparatus comprising: a memory (¶0040); a display (¶0018); a communication module connected to a communication network (¶0043); a camera (¶0083); and a processor (¶0042) configured to: acquire, from the memory a position of a terminal that comprises a sound collector and that is connected online to the information processing apparatus (¶¶0026, 0031, and 0043-0044); acquire, via the communication network, first information related to the acquired location, the first information including at least one of: information related to a location of a store where the terminal is located, weather in an area where the store is located, and candidates of topics to use for conversations with store visiting customers (¶¶0024-0026, 0031, 0037, and 0086); present, using the display, the acquired first information to a user who operates the information processing apparatus, as second information for supporting a conversation with a person in front of the terminal (¶¶0056-0077); and capture, using the camera, a live image of the user using the information processing apparatus for display on the terminal during the conversation (¶¶0002, 0023, 0056, 0068, 0078, 0083, and 0090-0093).

Regarding claim 2, Hurewitz discloses an information processing apparatus comprising: a memory (¶0040); a display (¶0018); a communication module connected to a communication network (¶0043); a camera (¶0083); and a processor (¶0042) configured to: acquire, from the memory, a position of a terminal that comprises a sound collector and that is connected online to the information processing apparatus (¶¶0026, 0031, and 0043-0044); acquire, via the communication network, first information related to the acquired location, the first information including at least one of: information related to a location of a store where the terminal is located, weather in an area where the store is located, and candidates of topics to use for conversations with store visiting customers (¶¶0024-0026, 0031, 0037, and 0086); and present, using the display, the acquired first information to a user who operates the information processing apparatus, as second information for supporting a conversation between a person who exists in front of the terminal and a third party (¶¶0056-0077); and capture, using the camera, a live image of the user using the information processing apparatus for display on the terminal during the conversation (¶¶0002, 0023, 0056, 0068, 0078, 0083, and 0090-0093).

Regarding claim 3, Hurewitz discloses the information processing apparatus according to claim 1, wherein the processor is configured to: display a screen configured to enable selection as to whether to provide the first information as the second information; and when receiving an instruction to provide the first information, provide the first information as the second information (¶¶0056-0077).

Regarding claim 4, Hurewitz discloses the information processing apparatus according to claim 3, wherein the processor is configured to, when receiving an instruction to not provide the first information, not provide the first information as the second information (¶0086).

Regarding claim 5, Hurewitz discloses the information processing apparatus according to claim 3, wherein the processor is configured to, when receiving the instruction to provide the first information, execute the acquiring of the first information (¶0083).
Regarding claim 6, Hurewitz discloses the information processing apparatus according to claim 1, wherein the processor is configured to acquire a topic of an area where the terminal is located, as the first information (¶0080).

Regarding claim 7, Hurewitz discloses the information processing apparatus according to claim 6, wherein the processor is configured to preferentially acquire contents with high immediacy as the topic of the area (¶¶0090-0091).

Regarding claim 8, Hurewitz discloses the information processing apparatus according to claim 2, wherein the processor is configured to acquire a topic related to a visiting destination of a person in charge who carries the terminal, as the first information (¶0080).

Regarding claim 9, Hurewitz discloses the information processing apparatus according to claim 8, wherein the topic related to the visiting destination includes a visit history (¶0049).

Regarding claim 10, Hurewitz discloses the information processing apparatus according to claim 1, wherein the processor is configured to present an example sentence of a topic related to an item for which designation has been received, as the second information (¶¶0026 and 0068).

Regarding claim 11, Hurewitz discloses the information processing apparatus according to claim 10, wherein candidates for the item are provided in a selectable manner (¶¶0019 and 0041).

Regarding claim 12, Hurewitz discloses the information processing apparatus according to claim 1, wherein the processor is configured to provide information about the person as the second information (¶¶0025-0029).

Regarding claim 13, Hurewitz discloses the information processing apparatus according to claim 2, wherein the processor is configured to provide information about the third party as the second information (¶0039).

Regarding claim 14, Hurewitz discloses the information processing apparatus according to claim 1, wherein the processor is configured to emphasize a motion of the user in an image displayed by the terminal as compared to an actual motion of the user (¶¶0023 and 0078).

Regarding claim 15, Hurewitz discloses the information processing apparatus according to claim 14, wherein a size of the motion of the user is enlarged by image processing to be larger than a size of the actual motion (¶0078).

Regarding claim 16, Hurewitz discloses the information processing apparatus according to claim 14, wherein a speed of the motion of the user is increased or decreased by image processing to be higher or lower than a speed of the actual motion (¶¶0079-0080).

Regarding claim 17, Hurewitz discloses the information processing apparatus according to claim 14, wherein the processor is configured to change a degree of the emphasis according to a setting of the user (¶¶0040-0044).

Regarding claim 18, Hurewitz discloses the information processing apparatus according to claim 1, wherein the processor is configured to, during the conversation with the person, (i) transmit a standing posture image that was prepared in advance to the terminal or (ii) generate and transmit an image expressing a standing posture to the terminal (¶¶0023 and 0026).

Regarding claim 19, Hurewitz discloses the information processing apparatus according to claim 1, wherein the processor is configured to: when the person is sitting, (i) transmit a sitting posture image that was prepared in advance to the terminal or (ii) generate and transmit an image expressing a sitting posture to the terminal; and when the person is standing, (i) transmit a standing posture image that was prepared in advance to the terminal or (ii) generate and transmit an image expressing a standing posture to the terminal (¶¶0023, 0026 and 0091).

Regarding claim 20, all of the limitations in claim 20 are closely parallel to the limitations of apparatus claim 1, analyzed above, and are rejected on the same bases.

Response to Arguments
Applicant's arguments regarding the prior art have been fully considered but they are not persuasive. Hurewitz discloses the location of the store where the terminal is located as cited above. Applicant’s argument regarding the reason why the disclosed camera would capture a live image is not relevant because Hurewitz discloses the camera and the real-time functionality for capturing an image of the user.  While the claims recite the intended use of “during a conversation,” the device of Hurewitz is capable of displaying the image during any time period including during a conversation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jamtgaard et al., US PG Pub 2014/0195380 A1, teaches a method for connecting wireless analytics to wireless network in physical spaces, involves receiving request from wireless device to access wireless network.
Kobres et al., US PG Pub 2015/0029339 A1, teaches a whole store scanner.
Non-patent literature Betzing, Jan H., et al.  teaches Mirroring E-service for Brick and Mortar Retail: An Assessment and Survey.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625